The act giving escheat lands to the University meant to substitute the University in the place of the public in regard to all such real property as fell to the State for want of heirs capable to take. I therefore think the University entitled. But they take the lands and lot subject to the burden of paying the money now due for it. *Page 127
Quere, of the obligation upon the University; for he did not state any known principal nor cite any authority to show that the debt did not descend as usual upon the heirs and executors of the purchaser, nor any principle from whence it could be deduced that lands should become liable to a specific lien which were not so at the death of the testator or purchaser.
Cited: Grantham v. Jinnette, 177 N.C. 238.